Citation Nr: 0510938	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-12 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for Dupuytren's 
contracture of the right hand.

3.  Entitlement to service connection for Dupuytren's 
contracture of the left-hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1963 to July 1967.  

The appeal before the Board of Veterans' Appeals (Board) 
arises from a rating decision prepared in July 1999 by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) and issued in September 
1999 by the Washington, D.C., RO.  That rating decision 
denied a claim of entitlement to service connection for PTSD, 
on the basis that stressors had not been verified, and denied 
service connection for Dupuytren's contractures of the right 
hand and of the left hand, on the basis that the claim was 
not well grounded.  The veteran submitted a timely notice of 
disagreement in July 2000.  The Cleveland, Ohio RO issued a 
statement of the case (SOC) in December 2002, which was sent 
again in February 2003, March 2003, and April 2003, as the 
veteran reported changes of address.  The veteran's May 2003 
statement was accepted as a timely substantive appeal.  

During the pendency of this appeal, jurisdiction of the 
veteran's claims folders changed several times, and the 
veteran's claims folders are currently under the jurisdiction 
of the Cleveland, Ohio RO. 

During the pendency of this appeal, the veteran submitted 
claims for service connection for tinnitus and for a hearing 
loss disorder, and those claims were denied by a rating 
decision issued in June 2004.  A claim for nonservice-
connected pension was granted in a rating decision issued in 
August 2004.  A claim for service connection for alcohol 
dependence secondary to PTSD was denied in the August 2004 
rating decision.  The claims files before the Board do not 
reflect that the veteran has disagreed with any determination 
issued in the June 2004 or August 2004 rating decisions, but 
the time allowed by law for timely disagreement with those 
determinations had not yet expired when the claims files were 
transferred to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran, who was stationed in the Philippines and in 
Japan in 1965 and 1966, contends that he worked with air 
evacuation, so that he saw casualties being flown from 
Vietnam to other locations.  The necessary steps to determine 
whether the units to which the veteran was assigned would 
have performed such duties should be undertaken.  

By an argument submitted in January 2005, the veteran's 
representative indicated, in essence, that, since the medical 
literature indicated that Dupuytren's contracture could be 
associated with tobacco and alcohol use, and since the 
veteran claimed that his use of alcohol was to self-medicate 
for PTSD, the claim of service connection for bilateral 
Dupuytren's contracture should not be adjudicated until the 
claim of entitlement to service connection for PTSD is 
adjudicated.  Accordingly, it is the Board's opinion that the 
claim of service connection for bilateral Dupuytren's 
contracture should be deferred until completion of 
adjudication of the claim for service connection for PTSD.

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type he wants VA to attempt to 
obtain, especially evidence supporting 
his contention that he was required to 
assist in transporting wounded 
servicemembers and bodies of 
servicemembers killed in Vietnam.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claim, he 
should identify such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any additional 
stressors, and to provide any additional 
information, such as identification of 
relevant official records, that might 
support his contentions as to his duties 
in service.  The veteran should be 
advised that he may submit statements 
from fellow former servicemembers, 
including members of his unit or 
individuals stationed at the bases where 
he was stationed.  

3.  The National Personnel Records Center 
(NPRC) should be asked to search for 
additional personnel records, including 
any and all performance reports or 
appraisals, or other service department 
records which might reflect the veteran's 
duties, and a complete copy of all 
administrative and personnel records 
should be requested.  

If performance reports are not available 
from NPRC, NPRC should be asked to 
indicate where the records might be 
located.  

4.  The U.S. Armed Services Center for 
Unit Records Research (CURR), 7798 Cissna 
Road, Springfield, Virginia 22150 should 
be requested to provide any available 
information about the duties of the units 
to which the veteran was attached, 6200 
Field Maintenance Squadron, Clark Air 
Force Base, October 1965 to October 1966, 
and 6100 CAMROM, Tachikawa Air Base, 
Japan, October 1966 to July 1967.  CURR 
should be advised that the veteran 
alleges that his unit assisted in the 
transport of wounded and killed 
servicemembers.  CURR should be asked to 
provide any information about whether 
wounded servicemembers or bodies of 
servicemembers killed in action would 
have been transported through Clark Air 
Base (Philippines) during the period from 
October 1965 to October 1966 or Tachikawa 
Air Base (Japan) during the period from 
October 1966 to July 1967.

5.  If, but only if, the development 
directed results in corroboration of a 
claimed stressor, then a description of 
the verified stressor(s) should be 
prepared, and the veteran should be 
afforded VA psychiatric examination.  The 
description of the verified stressor(s) 
should be provided for the examiner who 
conducts the VA psychiatric examination.  

The VA examiner should be asked to 
determine whether the veteran has a 
psychiatric disorder which meets the 
criteria for PTSD.  If the examiner 
determines that PTSD is an appropriate 
diagnosis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the current diagnosis of 
PTSD is related to the verified 
stressor(s) to which the veteran was 
exposed in service.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein.

6.  If, and only if, there is 
corroboration of exposure to stressor(s) 
alleged by the veteran, and the examiner 
who conducts VA examination determines 
that stressor(s) incurred in service are 
linked to a current diagnosis of PTSD, 
then the examiner should be asked to 
provide and opinion as to the likelihood 
that the veteran's tobacco use or alcohol 
use are secondary to PTSD.  

If, and only if, the examiner who 
conducts VA psychiatric examination 
determines that the veteran's use of 
tobacco or alcohol is linked to PTSD 
caused by exposure to in-service 
stressor(s), then the veteran should be 
afforded VA examination to determine 
whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
Dupuytren's contracture of the left hand 
or of the right hand or of both hands is 
due to the veteran's service or is due to 
or aggravated by a service-connected 
disability.  The claims folder should be 
sent to the examiner for review of 
pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  Any 
indicated tests should be accomplished.

7.  Thereafter, the claims should be 
reviewed and readjudicated.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issues on appeal should be 
issued.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


